United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                                                            April 15, 2003
                      FOR THE FIFTH CIRCUIT
                       ____________________            Charles R. Fulbruge III
                                                               Clerk
                           No. 02-11308
                         Summary Calendar
                       ____________________

                       IRVING DEAN ELLIOT,
                 also known as Al Yasa Muhammad,

                                              Plaintiff-Appellant,

                              versus

                         SHEILA WHATLEY,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                           (2:02-CV-105)
_________________________________________________________________

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Irving Dean Elliot, Texas prisoner #384725, appeals, pro se

and in forma pauperis, the dismissal of his 42 U.S.C. § 1983 action

as frivolous and for failure to exhaust administrative remedies.

Elliot does not address the district court’s finding of failure to

exhaust administrative remedies except to contradict it in a

conclusory statement. By failing to brief any argument challenging

the reasons for the dismissal, Elliot has waived the sole ground



     *Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
for appeal.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).   This appeal is therefore without arguable merit and is

DISMISSED as frivolous.       See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

      Elliot has previously had an appeal dismissed as frivolous.

See   Elliot   v.   Geerds,   No.   01-20179   (5th   Cir.   6    July   2001)

(unpublished). Thus, Elliot already has two “strikes” for purposes

of 28 U.S.C. § 1915(g).       The dismissal of this appeal as frivolous

and the district court’s dismissal of the action as frivolous both

count as strikes for purposes of 28 U.S.C. § 1915(g).            See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).         Because Elliot has

accumulated more than three “strikes,” he may not pursue a civil

action or appeal in forma pauperis unless he is “under imminent

danger of serious physical injury.”        28 U.S.C. § 1915(g).


                                          DISMISSED; SANCTION IMPOSED




                                      2